UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1354



THEODORE CARNEY, JR.,

                                              Plaintiff - Appellant,

          versus


UNIVERSAL HOSPITAL SERVICES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-667-3)


Submitted:   September 22, 2004           Decided:   October 18, 2004


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John F. Loehr, Charlottesville, Virginia; James A. Eichner, William
G. Shields, THORSEN & SCHER L.L.P., Richmond, Virginia, for
Appellant. Matthew E. Damon, Sandra L. Jezierski, HALLELAND LEWIS
NILAN SIPKINS & JOHNSON, P.A., Minneapolis, Minnesota; David E.
Nagle, LECLAIR RYAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Theodore Carney, Jr., appeals the district court’s order

denying relief on his complaint filed pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-

17 (2000).    We have reviewed the parties’ briefs and the joint

appendix and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See Carney v. Universal Hosp.

Servs., Inc., No. CA-03-667-3 (E.D. Va. Feb. 26, 2004).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -